UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1267



JOHN CARL ROES,

                                              Plaintiff - Appellant,

          versus


OPERATIONS MANAGEMENT, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-230-WMN)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carl Roes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Carl Roes appeals the district court’s order dismissing

this action for want of subject matter jurisdiction.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Roes v. Operations Management, Inc., No. CA-

99-230-WMN (D. Md. Feb. 9, 1999).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2